IN THE SUPREME COURT OF THE STATE OF DELAWARE

     JERMAINE CARTER,                      §
                                           §   No. 297, 2020
            Defendant Below,               §
            Appellant,                     §
                                           §
            v.                             §   Court Below–Superior Court
                                           §   of the State of Delaware
     STATE OF DELAWARE,                    §
                                           §   Cr. ID No. 0810013184 (N)
            Plaintiff Below,               §
            Appellee.                      §


                                Submitted: November 5, 2020
                                Decided:   November 16, 2020

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                         ORDER

          After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the Superior Court record, we conclude that the Superior Court did

not abuse its discretion when it summarily dismissed the appellant’s successive and

repetitive motions for postconviction relief. The appellant, Jermaine Carter, has not

pleaded with particularity new evidence of actual innocence or that a new,

retroactive rule of constitutional law renders his conviction invalid.1 Nor has Carter

asserted any claim that the Superior Court lacked jurisdiction.2



1
    Del. Super. Ct. Crim. R. 61(d)(2).
2
    Del. Super. Ct. Crim. R. 61(i)(5).
         Finally, we note that Carter’s motion to proceed in forma pauperis was

improvidently granted in this case. We previously concluded that Carter’s untimely,

repetitive, and frivolous filings constituted an abuse of the judicial process and

enjoined him from filing appeals in this Court without first seeking leave of the

Court.3

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                      BY THE COURT:


                                      /s/ Gary F. Traynor
                                      Justice




3
    Carter v. State, 2020WL 1652560, at *1 (Del. Apr. 2, 2020).
                                                 2